Title: To Benjamin Franklin from Jonathan Williams, Jr., 9 March 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear & hond sir.
Nantes March 9. 1782
I have in Company with a Friend just bought an exceeding fine new Brig, calculated for a remarkable good Sailor, never yet at Sea. I have called her the Spry and given the Command to Capt Robeson. My Intention is to send her immediately to Boston, and I hope to get her away under the Convoy of the Alliance, for this Purpose I request you to favour me with such Notice of the intended movements of that Frigate so as I may not lose so fine an Opportunity. Will the Alliance wait for the Return of the Marquis or not? and in either Case when is she to depart? will she go to Brest or sail from L’Orient and to what part of the Continent is she bound? I make you these Questions freely because I flatter myself you will indulge me & so far as anything political may be comprised in the Information I trust you will without Difficulty depend on my Discretion. I send you a Bond properly executed for which please to favour me with a Commission & Instructions for Capt. Robeson.
As you mentioned some Time since that American shipping would be wanted in Brest and desired to know the Terms I think it my Duty to make you an Offer of as much as I can take in the Brig (which will be from 80 to 100 Tons) at as low conditions as I can consent to, though I do not doubt you will think them high; the Reason of this is the high Price a Vessell costs, the great Expense of sailing her, the exorbitant Rate of Insurance, and the rich private Freight of which I can load the Vessell @ 10 per Cent on the Value. My Terms are in one Word £400 per Ton of 42 Cubic Feet taken on the measurement of the Goods, payable in Cash or Bills @ 2 Usance on the Day of the Ships Departure for America. 15 Days to be allowed for loading from the ships arrival in Brest, and if the Delay should exceed 20 days a Demurrage of 5 Louis d’ors per day, for every Day she may lay in Port— To go under Convoy which you will procure all the Voyage, & to be destined to the northern states, say Rhode Island or Boston.
I have got off with the Farmers for about 4 or 5000 Livres in full for all the claimed Duties on the late Cloathing, which I think doing well, I have paid the money from my own Funds and to replace it shall take the Liberty of drawing on you in favour of Mr Grand.
The Ice in the River & the foul Weather since has hitherto prevented the delivery of the Seeds, but no Time that can be avoided shall be lost. I have lately received some Cramberrys from Boston, I am afraid They are not good but if it is possible I will pick out enough to make you a few Cramberry Tarts. Billy tells me you insist on paying me for the Wine &a, I have no Objection to your paying for everything else, & in future I will let you pay for all the good Things I may send which cost me Money, but I gain so handsomely by a considerable Purchase of this Wine that I can well afford a Present, and were I to make you Pay I should be puzzled to fix a Price. I therefore beg you will in this Instance excuse me.
I am as ever most dutifully and affectionately Yours
Jona Williams J


I beg your Answer immediately to Govern myself with the Persons who are pressing me to take Freight on board the Brig, I do not wish to fatigue you with details therefore commission Billy if you please to write me more fully than you perhaps may have leisure for. My Compliments to Mr Young.
If the Goods for the Brig can be shipped here & the Convoy equally sure I will take 50 Livres per Ton less.
If your Public Goods are at L’Orient it will suit me as well as to take them at Brest, I will be content with the Alliances Convoy, and if it is material I will consent to let the Vessell go to Phila—provided however the destination is declared before we begin to load.
JWJ

 
Notations in different hands: ansd by WTFs Letter of the 13 Mar. 82 / J Williams 9. May 1782.
